DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 4 May 2022.  Claims 1, 3-4, and 11-19 are amended. No claims are canceled or added.  Claims 1-22 are pending.

Response to Arguments
Applicant’s arguments regarding the amendments involving “a failure of a name resolution process”, see remarks pages 9-10, filed 4 May 2022, with respect to the rejection(s) of claim(s) 1-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating newly discovered references, Accapadi, Trace, and Huque, for these elements and other elements affected by this amendment in the rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 16 recites “processing means for performing …” and “control means for performing …”  For purposes of examination, examiner interprets the processing means as a processor and a control means as a controller as described in claim 1.  Dependent claims 19 and 22 do not further clarify the means.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Accapadi et al. (U.S. Patent Publication 2005/0198386) in view of Trace et al. (U.S. Patent Publication 2010/0034381).

Regarding claim 1, Accapadi disclosed an information processing device comprising:
a processor programed to (see Accapadi 0028: CPU) acquire a first setting value (see Accapadi [0023]: a preferred DNS server and a predesignated DNS server) for a type of setting in a network environment (see Trace combination below) and that is previously input by a user (see Accapadi 0035: user defined preferred DNS routing | 0037: DNS Options menu includes creating, editing, and deleting an existing preferred DNS entry);
store the first setting value in a memory in response to a given instruction (see Accapadi 0028: store preferred DNS server | 0037: DNS Options menu includes creating, editing, and deleting an existing preferred DNS entry); and
in response to a failure of a name resolution process using the first setting value, acquire a second setting value that differs from the first setting value (see Accapadi 0026: communicate DNS requests to the preferred DNS server and in the event of a resolution failure with the preferred DNS server, then obtain a predesignated DNS server, i.e. second setting value, to be used for the name resolution) and is for the type of setting in the network environment (see Trace combination below), and determine whether to store the second setting value in the memory (see Accapadi 0038: deleting or editing and saving an existing preferred DNS entry).

Accapadi did not explicitly disclose that the first setting value is “for a type of setting in a network environment” and that the second setting value is “for the type of setting in a network environment”. 
While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that two DNS servers could be used for a particular network environment setting, however in a related art of DNS resolution (see Trace abstract), Trace disclosed defining a name resolution policy (see Trace Fig. 8) in which name resolution parameters, e.g. defining a particular DNS server (see Trace 0033), indicate how to carry out a name resolution processes and that the parameters depend on the type of network for which name resolution is sought (see Trace 0027), i.e. the first setting values is “for a type of setting in a network environment”. Trace further explained that “multiple addresses of DNS servers are maintained for each of multiple overlay networks” (see Trace 0025), i.e. first and second setting values for the same type of setting in a network environment, and that “it may be necessary for the computing device to contact a specific server or other resource during a name resolution process, which may be different for communication on the overlay network(s) than the underlying hardware networks” (see Trace 0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Accapadi and Trace to further describe the environment in which the settings for a name resolution process are applied.  Including Trace’s teachings regarding DNS servers would increase the security of the name resolution process and ensure that the results can be trusted (see Trace 0036).

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Accapadi-Trace according to the rationale provided above.  Accapadi-Trace further disclosed a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing (see Accapadi Fig. 2 #130 computer, #166 memory, #168 RAM, #156 processor).

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Accapadi-Trace according to the rationale provided above.  Accapadi-Trace further disclosed an information processing device (see Accapadi Fig. 2 #130 computer, #166 memory, #168 RAM, #156 processor).

Regarding claim 2, Accapadi-Trace disclosed the information processing device according to claim 1,
wherein the memory is a volatile memory (see Accapadi Fig. 2 #168 RAM), and
wherein the first setting value is previously stored in a non-volatile memory or is input to the processor by the user (see Accapadi 0035: user defined preferred DNS routing | 0037: DNS Options menu includes creating, editing, and deleting an existing preferred DNS entry). 

Regarding claim 3, Accapadi-Trace disclosed the information processing device according to claim 1, wherein in response to the failure of the name resolution processing using the first setting value (see Accapadi 0026: communicate DNS requests to the preferred DNS server and in the event of a resolution failure with the preferred DNS server, then obtain a predesignated DNS server, i.e. second setting value, to be used for the name resolution), the processor executes a first instruction of storing the first setting value in the memory  (see Accapadi 0028: store preferred DNS server | 0037: DNS Options menu includes creating, editing, and deleting an existing preferred DNS entry), and executes a second instruction relating to storage of the second setting value that differs from the first setting value and that is from an external device, in the memory (see Accapadi 0038: deleting or editing and saving an existing preferred DNS entry | Accapadi 0023: a preferred DNS server, a predesignated DNS server).

Regarding claim 4, the claim contains the limitations, substantially as claimed, as described in claims 2-3 above and is rejected under Accapadi-Trace according to the rationale provided above.

Regarding claim 20, Accapadi-Trace disclosed the information processing device according to claim 1, wherein the first setting value identifies an address of a first domain name system (DNS) server (see Accapadi 0023: a preferred DNS server, a predesignated DNS server), and
the second setting value identifies an address of a second DNS server (see Accapadi 0023: a preferred DNS server, a predesignated DNS server).  

Regarding claim 21, the claim contains the limitations, substantially as claimed, as described in claims 15 and 20 above and is rejected under Accapadi-Trace according to the rationale provided above.

Regarding claim 22, the claim contains the limitations, substantially as claimed, as described in claims 16 and 20 above and is rejected under Accapadi-Trace according to the rationale provided above.
Regarding claim 11, Accapadi-Trace disclosed the invention, substantially as claimed, as described in claim 1 above, 
wherein the processor is further programed to execute the name resolution process by using the first setting value or the second setting value (see Accapadi 0026: communicate DNS requests to the preferred DNS server, i.e. first setting value), the first setting value and the second setting value being stored in the memory (see Accapadi 0028: store DNS server information)
wherein, if the name resolution process is not able to be executed by using the first setting value, or each of the first setting value and the second setting value stored in the memory, the processor acquires another [a third] setting value for the type of setting in the network environment, executes the name resolution process by using the acquired another [third] setting value, and executes a process corresponding to an execution result of the name resolution process (see Accapadi 0026: communicate DNS requests to the preferred DNS server and in the event of a resolution failure with the preferred DNS server, then obtain a predesignated DNS server, i.e. another setting value, to be used for the name resolution).   
Accapadi did not explicitly disclose that the additionally acquired setting value is “a third setting value”, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat Accapadi’s teachings regarding acquiring an additional DNS server such that a third one is acquired. Furthermore, Trace described storing multiple DNS server addresses (see Trace 0025) and while three DNS server addresses were not explicitly stated, the actual number of acquired server addresses is a matter of implementation choice.
The motivation to combine Accapadi and Trace is the same as that presented in claim 1 above.

Regarding claim 17, Accapadi-Trace disclosed the invention, substantially as claimed, as described in claim 1 above and is rejected under Accapadi-Trace according to the rationale provided above, further comprising: 
repeating the first acquiring step of claim 1 above for a third setting value (see Accapadi 0035: user defined preferred DNS routing | 0037: DNS Options menu includes creating, editing, and deleting an existing preferred DNS entry | In light of Trace’s teachings regarding storing multiple DNS servers for the same type of network (see Trace 0025), it would have been obvious that there could be multiple preferred servers, i.e. first and third setting values), i.e. “the processor is further programed to acquire a third setting value for the type of setting in the network environment and that is previously input by the user that differs from the first setting value and the second setting value, and
the acquiring of the second setting value is executed after acquiring the first setting value and the third setting value (see Accapadi 0026: communicate DNS requests to the preferred DNS server and in the event of a resolution failure with the preferred DNS server, i.e. first setting value, then obtain a predesignated DNS server, i.e. second setting value, to be used for the name resolution, i.e. obtain second address after first. In light of Trace’s teachings regarding storing multiple DNS servers for the same type, it would have been obvious that there could be multiple preferred servers, i.e. first and third setting values, such that the combination of Accapadi and Trace would result in obtaining the multiple preferred, i.e. first and third setting values, before obtaining the predesignated, i.e. second setting value, DNS servers).   
The motivation to combine Accapadi and Trace is the same as that presented in claim 1 above.

Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claims 17 above and is rejected under Accapadi-Trace according to the rationale provided above. The motivation to combine Accapadi and Trace is the same as that presented in claim 1 above.

Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claims 17 above and is rejected under Accapadi-Trace according to the rationale provided above. The motivation to combine Accapadi and Trace is the same as that presented in claim 1 above.

Claims 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Accapadi-Trace as applied to claims 3 and 11 above, further in view of Yamashirodani et al. (U.S. Patent 8,934,129).

Regarding claim 5, Accapadi-Trace disclosed the information processing device according to claim 3, wherein the processor executes an instruction, as the second instruction, of storing the second setting value in the memory if the memory is able to store the second setting value (see Accapadi 0028: store preferred DNS server | 0037: DNS Options menu includes creating, editing, and deleting an existing preferred DNS entry | 0038: deleting or editing and saving an existing preferred DNS entry | 0023: a preferred DNS server, a predesignated DNS server).

Accapadi-Trace did not explicitly disclose “executes a predetermined specific process including executing an instruction, as the second instruction, of inhibiting the second setting value from being stored in the memory if the memory is not able to store the second setting value”.  
However in a related art, Yamashirodani disclosed while it is possible to erase a previous job (see Yamashirodani 7:1-4), Yamashirodani also disclosed that if the area “will not be erased, it is impossible to store another job” (see Yamashirodani 7:4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Accapadi-Trace and Yamashirodani to further describe how to manage storage of multiple setting data in a networked device with limited space.  Including Yamashirodani’s teachings would reduce print delays and reduce the cost of the printing apparatus (see Yamashirodani 10:44-49).

Regarding claim 6, the claim contains the limitations, substantially as claimed, as described in claims 4-5 above and is rejected under Accapadi-Trace-Yamashirodani according to the rationale provided above. The motivation to combine Accapadi-Trace and Yamashirodani is the same as that provided in claim 5 above.

Regarding claim 7, Accapadi-Trace-Yamashirodani disclosed the invention, substantially as claimed, as described in claim 5 above, further wherein:
the memory is able to store a predetermined number of a plurality of the first setting values (see Yamashirodani 5:11-18: memory | Yamashirodani 8:39-46: memory has a total capacity and is able to store multiple jobs, i.e. first and second settings, with the number of jobs depending on each job’s characteristics, e.g. storage size needed for a predetermined number of image data, i.e. predetermined number of a plurality of the first setting value | Yamashirodani 5:21-26: determining capacity of stored job | Yamashirodani 5:47-52: types of job data information, e.g. job capacity | Yamashirodani 6:3-7: printer stores folders for each user) , and
wherein the processor determines that the memory is able to store the second setting value if the memory has stored a number of the first setting values, the number being smaller than the predetermined number (see Yamashirodani 8:39-46: determining size of free space within the printer’s memory | Yamashirodani 7:5-8: new job is unable to be stored without erasing a previous job when there isn’t enough available space | Yamashirodani 9:15-20: erasing old data in order to make space to enable storing a new job. In other words, checking for available storage space for the next job, i.e. second setting value, and when no, make space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the determination is yes, that the next job would be stored), and
determines that the memory is not able to store the second setting value if the memory has stored a number of the first setting values, the number being equal to the predetermined number (see Yamashirodani 7:5-8: new job is unable to be stored without erasing a previous job when there isn’t enough available space | Yamashirodani 9:15-20: erasing old data in order to make space to enable storing a new job | Yamashirodani 8:14-19: erase by overwriting previously stored data according to size).
The motivation to combine Accapadi-Trace and Yamashirodani is the same as that provided in claim 5 above.

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claims 6-7 above and is rejected under Accapadi-Trace-Yamashirodani according to the rationale provided above. The motivation to combine Accapadi-Trace and Yamashirodani is the same as that provided in claim 5 above.

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Accapadi-Trace-Yamashirodani according to the rationale provided above.  Accapadi-Trace-Yamashirodani further disclosed:
wherein the memory is able to store a predetermined volume of information (see Yamashirodani 5:11-18: printer memory | Yamashirodani 8:39-46: printer memory has a total capacity), and
wherein the processor determines that the memory is able to store the second setting value if the memory has a space corresponding to a capacity for storing the second setting value, and determines that the memory is not able to store the second setting value if the memory does not have the space corresponding to the capacity for storing the second setting value (see Yamashirodani 8:39-46: determining size of free space within the printer’s memory | Yamashirodani 7:5-8: new job is unable to be stored without erasing a previous job when there isn’t enough available space | Yamashirodani 9:15-20: erasing old data in order to make space to enable storing a new job. In other words, checking for available storage space for the next job, i.e. second setting value, and when no, make space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the determination is yes, that the next job would be stored).
The motivation to combine Accapadi-Trace and Yamashirodani is the same as that provided in claim 5 above.

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claims 6 and 9 above and is rejected under Accapadi-Trace-Yamashirodani according to the rationale provided above. The motivation to combine Accapadi-Trace and Yamashirodani is the same as that provided in claim 5 above.

Regarding claim 13, Accapadi-Trace disclosed the information processing device according to claim 11, wherein the processor executes an instruction of storing the third setting value in the memory if the name resolution process is able to be executed by using the third setting value (see Accapadi 0028: store preferred DNS server | 0037: DNS Options menu includes creating, editing, and deleting an existing preferred DNS entry | 0026: communicate DNS requests to the preferred DNS server | In light of Trace’s teachings regarding storing multiple DNS servers for the same type of network (see Trace 0025), it would have been obvious that there could be multiple preferred servers, i.e. third setting value. The motivation to combine Accapadi and Trace is the same as that provided in claim 1 above) and if the memory is able to store the third setting value  (see Accapadi 0028: store preferred DNS server | 0037: DNS Options menu includes creating, editing, and deleting an existing preferred DNS entry | Examiner interprets “if the memory is able to store the third setting value” as being functionally equivalent to storing the third setting value in memory since the limitation does not provide additional information), and executes an instruction of replacing the third setting value with the first setting value or the second setting value stored in the memory if the memory is not able to store the third setting value (see Yamashirodani combination below).

Accapadi-Trace did not explicitly disclose that the processing device “executes an instruction of replacing the third setting value with the first setting value or the second setting value stored in the memory if the memory is not able to store the third setting value”.
However in a related art, Yamashirodani disclosed determining the size of free space within the memory (see Yamashirodani 8:39-46) and that new information is unable to be stored when there is insufficient space unless older information is erased (see Yamashirodani 7:5-8).  Yamashirodani described erasing old data in order to make space for storing the new information (see Yamashirodani 9:15-20) and this is done by overwriting previously stored data according to size (see Yamashirodani 8:14-19).
The motivation to combine Accapadi-Trace and Yamashirodani is the same as that provided in claim 5 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Accapadi-Trace as applied to claim 11 above, further in view of Huque et al. (U.S. Patent Publication 2018/0375716).

Regarding claim 12, Accapadi-Trace disclosed the information processing device according to claim 11, but did not explicitly disclose the follow limitations:
wherein the processor executes an instruction of storing the third setting value in the memory if the name resolution process has been executed by using the third setting value (see Huque combination below); and
generates a notification about information indicating that the name resolution process is not able to be executed, if the name resolution process is not able to be executed (see Huque combination below).

However in a related art, Huque disclosed maintaining a list of “old” name servers that have previously performed name resolution (see Huque 0078), i.e. storing the old name server, i.e. third setting value, if it had been previously used to perform name resolution. Huque also disclosed not being able to perform name resolution due to a DNS server being unavailable, e.g. offline, out-of-date, etc. (see Huque 0039) and responding to DNS queries via a positive response, negative response, or a referral (see Huque 0036) in which examiner interprets the negative response as being functionally equivalent to the notification indicating that the name resolution is not able to be executed. Huque also disclosed including an extension indicating the level of severity of the DNS server degradation (see Huque 0052), which is another type of notification indicating that the name resolution is not able to be executed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Accapadi-Trace and Huque to further describe when to add additional name servers and to include notifications when there are problems with the name resolution process. Including Huque’s teachings would increase name resolution resiliency (see Huque 0045).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Accapadi-Trace-Huque as applied to claim 12 above, further in view of Yamashirodani.

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 13 above and is rejected under Accapadi-Trace-Huque in view of Yamashirodani according to the rationale provided above. The motivations to combine Accapadi-Trace, Huque, and Yamashirodani are the same as those provided in claims 12 and 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        7 August 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452